In a proceeding pursuant to CPLR article 78 to review a determination of the Building Inspector of the Town of Chester denying an application for building permits, the petitioner appeals from a judgment of the Supreme Court, Orange County (Slobod, J.), dated December 5, 2000, which denied the petition and dismissed the proceeding.
Ordered that the judgment is affirmed, with costs.
The Supreme Court properly dismissed the proceeding. The building inspector’s determination not to issue the permits was rationally based and supported by the record, and therefore should not be annulled (see, Matter of Massa v City of Kingston, 235 AD2d 947, 950; cf., Matter of Sasso v Osgood, 86 NY2d 374, 384). S. Miller, J.P., Schmidt, Crane and Cozier, JJ., concur.